        Case 5:20-cv-00590-TJH-KS Document 15 Filed 03/30/20 Page 1 of 1 Page ID #:331

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


Case No.          ED CV 20-0590-TJH(KSx)                                            Date     MARCH 30, 2020


Title     FAOUR A. FRAIHAT V. CHAD T. WOLF, ET AL.,


Present: The Honorable             TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE


                  YOLANDA SKIPPER                                                NOT REPORTED
                          Deputy Clerk                                            Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None Present                                          None Present


Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES

        Counsel are hereby notified that pursuant to the Judge's directive, the Court is considering Petitioner
        Fraihat’s ex parte application for a temporary restraining order. Fraihat, or his counsel, shall file, as soon
        as possible, a supplemental declaration setting forth where and with whom Petitioner would reside and
        shelter in place if the Court were to grant the requested relief? After filing, a copy of the declaration
        shall be emailed to TJH Chambers@cacd.uscourts.gov.

        IT IS SO ORDERED.



        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk ys
